
	
		I
		111th CONGRESS
		2d Session
		H. R. 4855
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2010
			Ms. Woolsey (for
			 herself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor
		
		A BILL
		To establish the Work-Life Balance Award for employers
		  that have developed and implemented work-life balance
		  policies.
	
	
		1.Short titleThis Act may be cited as the
			 Work-Life Balance Award Act.
		2.DefinitionsIn this Act:
			(1)EmployerThe term employer—
				(A)means any person
			 (as defined in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 202(a))) engaged in commerce or in any industry or activity affecting commerce;
			 and
				(B)includes any
			 agency of a State, or political subdivision thereof.
				The term
			 does not include the Government of the United States or any agency thereof.(2)Work-life
			 balance policyThe term
			 work-life balance policy means a workplace practice designed to
			 enable employees to achieve a satisfactory work-life balance.
			(3)SecretaryThe
			 term Secretary means the Secretary of Labor.
			3.Establishment of
			 award
			(a)In
			 generalThere is established
			 in the Department of Labor an annual award to be known as the Work-Life Balance
			 Award (hereinafter referred to as the Award) for employers that
			 have developed and implemented work-life balance policies.
			(b)PlaqueThe Award shall be evidenced by a plaque
			 bearing the title Work-Life Balance Award.
			(c)Application
				(1)In
			 generalAn employer desiring consideration for an Award shall
			 submit an application to the Work-Life Balance Advisory Board established under
			 section 4, at such time, in such manner, and containing such information as
			 such Board may require.
				(2)ReapplicationAn employer may reapply for an Award,
			 regardless of whether the employer has been a previous recipient of such
			 Award.
				(d)Display on Web
			 siteThe Secretary shall make publically available on its Web
			 site the names of each recipient of the Award.
			(e)Presentation of
			 AwardAfter receiving recommendations from the Board established
			 under section 4, the Secretary (or the Secretary’s designee) shall present
			 annually the Award to employers that meet the criteria developed under section
			 4(b)(1).
			4.Work-Life Balance
			 Advisory Board
			(a)EstablishmentThere
			 is established within the Department of Labor a Work-Life Balance Advisory
			 Board (hereinafter referred to as the Board).
			(b)DutiesThe
			 Board shall—
				(1)subject to the approval by the Secretary,
			 not later than 180 days after the initial meeting described under subsection
			 (f)(1)(B), develop criteria to determine recipients of the Award. In developing
			 such criteria, such Board shall—
					(A)identify those work-life balance policies,
			 which if properly implemented, will permit employees to achieve a work-life
			 balance;
					(B)take into consideration an employer’s
			 record of compliance, or noncompliance, with Federal and State labor laws;
			 and
					(C)seek input from all
			 interested parties to assist in making a determination of the recipients of the
			 Award, including input from stakeholders;
					(2)develop a process for receiving and
			 processing applications;
				(3)recommend
			 recipients of the Award from among those applications submitted to the Board in
			 accordance with section 3(c);
				(4)present to the
			 Secretary the names of the employers that the Board recommends as recipients of
			 the Award in accordance with the criteria developed under paragraph (1);
			 and
				(5)set an annual
			 timetable for fulfilling the duties described under this subsection.
				(c)RevisionsThe
			 Board, subject to the approval of the Secretary, may make revisions, as
			 appropriate, to the criteria developed under subsection (b)(1) from time to
			 time.
			(d)Membership
				(1)Numbers and
			 appointmentSubject to paragraphs (2) through (5), the Board
			 shall be composed of 9 members appointed by the Secretary as follows:
					(A)1 member, who
			 shall serve as chairperson of the Board, representing the public.
					(B)1 member
			 representing a State or local government.
					(C)1 member
			 representing a nonprofit employer.
					(D)2 members
			 representing private industry or industry organizations.
					(E)2 members
			 representing labor organizations.
					(F)2 members
			 representing families and children.
					(2)RecommendationsIn appointing any member of the Board under
			 paragraph (1) who is not the chairperson of such Board, the Speaker and the
			 minority leader of the House of Representatives, and the majority and minority
			 leader of the Senate, each shall submit to the Secretary recommendations with
			 the names of proposed members of the Board, and from such submissions the
			 Secretary shall appoint the members of the Board in accordance with such
			 paragraph.
				(3)LimitationThe Secretary may not appoint any Member of
			 Congress to the Board.
				(4)Political
			 affiliationNot more than 4 members of the Board appointed under
			 paragraph (1) may be of the same political party.
				(5)QualificationsMembers of the Board shall be individuals
			 with knowledge of and experience with work-life balance policies.
				(e)Terms
				(1)In
			 generalExcept as provided
			 under paragraphs (2) and (3), each member of the Board shall be appointed for 2
			 years and may be reappointed.
				(2)Terms of initial
			 appointeesAs designated by
			 the Secretary at the time of appointment, of the members of the Board first
			 appointed, 4 shall each be appointed for a 2-year term and the remainder shall
			 each be appointed for a 3-year term.
				(3)VacanciesAny
			 member of the Board appointed to fill a vacancy occurring before the expiration
			 of the term for which the member’s predecessor was appointed shall be appointed
			 only for the remainder of that term. A member may serve after the expiration of
			 that member’s term until a successor has taken office.
				(f)Operations
				(1)Meetings
					(A)In
			 generalExcept for the initial meeting of the Board under
			 subparagraph (B), the Board shall meet at the call of the Chairperson or a
			 majority of its members.
					(B)Initial
			 meetingThe Board shall
			 conduct its first meeting not later than 90 days after the appointment of all
			 of its members.
					(2)Voting and
			 rulesA majority of members of the Board shall constitute a
			 quorum to conduct business. The Board may establish by majority vote any other
			 rules for the conduct of the business of the Board, if such rules are not
			 inconsistent with this section or other applicable law.
				5.RegulationsThe Secretary may prescribe regulations to
			 carry out the purposes of this Act.
		
